Name: Commission Regulation (EEC) No 677/87 of 3 March 1987 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 67 / 6 Official Journal of the European Communities 11 . 3 . 87 COMMISSION REGULATION (EEC) No 000 / 87 of 3 March 1987 on the supply of various lots of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 5 ), as last amended by Regulation (EEC) No 3826 / 85 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3331 / 82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750 / 75 ( 1 ), and in particular the first subparagraph of Article 3(1 ), thereof, Having regard to Council Regulation (EEC ) No 232 / 86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 / 82 on food-aid policy and food-aid management ( 2 ), Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( 3 ), as last amended by Regulation (EEC) No 231 / 87 ( 4 ), and in particular Article 7 ( 5 ) thereof, HAS ADOPTED THIS REGULATION: Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply skimmed-milk powder as food aid on the special terms set out in Annex I. Whereas , following the taking of a number of decisions on the allocation of food aid , the Commission has allocated to certain countries and beneficiary organizations 3 293 tonnes of skimmed-milk powder to be supplied fob , cif or free at destination : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 March 1987 . For the Commission Frans ANDRIESSEN Vice-President (!.) OJ No L 352 , 14 . 12 . 1982 , p. 1 . ( 2 ) OJ No L 29 , 4 . 2 . 1986 , p. 3 . ( 3 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 4 ) OJ No L 25 , 28 . 1 . 1987 , p. 3 . ( 5 ) OJ No L 142 , 1 . 6 . 1983 , p. 1 . ( 6 ) OJ No L 371 , 31 . 12 . 1985 , p. 1 . 11 . 3 . 87 Official Journal of the European Communities No L 67 / 7 ANNEX 1 Notice of invitation to tender (M Description of the lot A 1 . Programme: ( a ) legal basis (b ) purpose 1986  Action No 51 / 87 Council Regulation (EEC ) No 232 / 86 Commission Decision of 10 February 1986 2 . Recipient LICROSS 3 . Country of destination Senegal 4 . Stage and place of delivery cif Dakar 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 75 tonnes 7 . Origin of the skimmed-milk powder 8 . Intervention agency Community market French 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging a red cross 10 x 10 cm and 'ACTION N ° 51 / 87 / ACTION DE LA LIGUE DE LA CROIX-ROUGE ET DU CROISSANT ROUGE / POUR LA DISTRIBUTION GRATUITE / DAKAR' 12 . Shipment period Before 30 April 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( «) ( 5 ) No L 67 / 8 Official Journal of the European Communities 11 . 3 . 87 Description of the lot B 1 . Programme: 1986  Action No 50 / 87 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient LICROSS 3 . Country of destination Madagascar 4 . Stage and place of delivery cif Toamasina 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 50 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency French 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging a red cross 10 x 10 cm and 'ACTION N ° 50 / 87 / ACTION DE LA LIGUE DE LA CROIX-ROUGE ET DU CROISSANT ROUGE / POUR LA DISTRIBUTION GRATUITE / TOAMASINA' 12 . Shipment period Before 30 April 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 4 ) ( J ) 11 . 3 . 87 Official Journal of the European Communities No L 67 / 9 Description of the lot C 1 . Programme: 1986  Action No 52 / 87 (a ) legal basis Council Regulation (EEC) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient LICROSS 3 . Country of destination Mauritania 4 . Stage and place of delivery cif Nouakchott 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 100 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Netherlands 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging a red crescent 10 cm high with the points towards the right and 'ACTION N ° 52 / 87 / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT-ROUGE / POUR LA DISTRIBUTION GRATUITE / NOUAKCHOTT' 12 . Shipment period Before 30 April 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Netherlands intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( 5 ) No L 67/ 10 Official Journal of the European Communities 11 . 3 . 87 Description of the lot D 1 . Programme: 1986  Action No 49 / 87 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 (b ) purpose Commission Decision of 10 February 1986 2 . Recipient LICROSS 3 . Country of destination Mozambique 4 . Stage and place of delivery cif Maputo 5 . Representative of the recipient ( 2 ) (')  6 . Total quantity 100 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency United Kingdom 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging a red cross 10 x 10 cm and 'ACÃ Ã O No 49 / 87 / ACÃ Ã O DA CRUZ VERMELHA / DESTINADO A DISTRIBUIÃ Ã O GRATUITA / MOÃ AMBIQUE' 12 . Shipment period Before 30 April 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  1 5 . Miscellaneous The costs of supply are determined by the United Kingdom intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( s ) 11 . 3 . 87 Official Journal of the European Communities No L 67 / 11 Description of the lot E 1 . Programme : 1986  Action No 42 / 87 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient WFP 3 . Country of destination Benin 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 74 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Danish 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'ACTION N ° 42 / 87 / BÃ NIN 0209601 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / COTONOU' 12 . Shipment period Before 30 April 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period (b ) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Danish intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( 5 ) ( «) ( 7 ) ( 8 ) No L 67 / 12 Official Journal of the European Communities 11 . 3 . 87 Description of the lot F 1 . Programme : 1986  Action No 43 / 87 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient WFP 3 . Country of destination Somalia 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 180 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Irish 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'ACTION No 43 / 87 / SOMALIA 0234902 / ACTION OF THE WORLD FOOD PROGRAMME / MOGADISHU' 12 . Shipment period Before 30 April 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 4 ) ( s ) ( 6 ) ( 7 ) ( 8 ) 11 . 3 . 87 Official Journal of the European Communities No L 67 / 13 Description of the lot G 1 . Programme: ( a ) legal basis ( b ) purpose 1986  Action No 47 / 87 Council Regulation (EEC) No 232 / 86 Commission Decision of 10 February 1986 2 . Recipient WFP 3 . Country of destination Somalia 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 120 tonnes 7 . Origin of the skimmed-milk powder 8 . Intervention agency Intervention stock German 9 . Specific characteristics Entered into stock after 1 August 1986 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'ACTION No 47 / 87 / SOMALIA 0234902 / ACTION OF THE WORLD FOOD PROGRAMME / BERBERA' 12 . Shipment period Before 30 April 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) No L 67 / 14 Official Journal of the European Communities 11 . 3 . 87 Description of the lot H I K 1 . Programme: ( a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 2 ) ( 3 ) 1986  Action Nos 38 / 87 , 39 / 87 , 40 / 87 Council Regulation (EEC) No 232 / 86 Commission Decision of 10 February 1986 WFP Madagascar fob 6 . Total quantity 188 tonnes 188 tonnes 188 tonnes 7 . Origin of the skimmed-milk powder 8 . Intervention agency 9 . Specific characteristics 10 . Packaging Community market German n 25 kilograms 11 . Supplementary markings on the pack ­ aging 'ACTION N ° 38 / 87/ 'ACTION N ° 39 / 87/ 'ACTION N ° 40 / 87/ 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders 15 . Miscellaneous MADAGASCAR 0270100 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / TOAMASINA' Before 30 April 1987 The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( «) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 11 . 3 . 87 Official Journal of the European Communities No L 67 / 15 Description of the lot L M N 1 . Programme : 1986  Action Nos 8 / 87 , 9 / 87 , 10 / 87 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient WFP 3 . Country of destination Mozambique 4 . Stage and place of delivery fob 5 . Representative of the recipient  6 . Total quantity 30 tonnes 25 tonnes 20 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Belgian 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ 'ACTION N ° 8 / 87 / 'ACTION N ° 9 / 87 / 'ACTION N ° 10 / 87 / ' aging \ MOÃ AMBIQUE 0238202 / ACÃ Ã O DO PROGRAMA ALIMENTAR MUNDIAL / MAPUTO' BEIRA' NACALA' 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders 15 . Miscellaneous Before 30 April 1987 The costs of supply are determined by the Belgian intervention agency in accordance with Article 1 5 of Regulation (EEC) No 1354 / 83 ( 4 ) ( 5 ) No L 67 / 16 Official Journal of the European Communities 11 . 3 . 87 Description of the lot O 1 . Programme: 1986  Action No 13 / 87 (a ) legal basis Council Regulation (EEC) No 232 / 86 (b) purpose Commission Decision of 10 February 1986 2 . Recipient WFP 3 . Country of destination Jordan 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 175 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Belgian 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'ACTION No 13 / 87 / JORDAN 0210803 / ACTION OF THE WORLD FOOD PROGRAMME / AQABA' 12 . Shipment period Before 30 April 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : l (a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 4 ) (*) ( 6 ) ( 7 ) ( ») 11 . 3 . 87 Official Journal of the European Communities No L 67 / 17 Description of the lot P 1 . Programme: 1986 ( a ) legal basis Council Regulation (EEC) No 232 / 86 (b ) purpose Commission Decision of 10 February 1986 2 . Recipient Euronaid 3 . Country of destination Egypt 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 50 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Belgian 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging See Annex II 12 . Shipment period Before 30 April 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  ~\ 15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 4 ) ( 5 ) ( 10 ) No L 67 / 18 Official Journal of the European Communities 11 . 3 . 87 Description of the lot Q 1 . Programme: 1986  Action No 41 / 87 (a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient WFP 3 . Country of destination Syria 4 . Stage and pface of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 620 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'ACTION No 41 / 87 / SYRIA 0274601 / ACTION OF THE WORLD FOOD PROGRAMME / LATTAKIA' 12 . Shipment period Before 15 May 1987 / 13 . Closing date for the submission of tenders 23 March 1987 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 May 1987 ( b ) closing date for the submission of tenders 6 April 1987 15 . Miscellaneous ( 4 )( 5 )( 6 )( 7 )( 8 ) 11 . 3 . 87 Official Journal of the European Communities No L 67 / 19 Description of the lot R 1 . Programme: 1986 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 18 July 1986 2 . Recipient Central Leiteira de Luanda , UEE Ministerio da Agricultura (") 3 . Country of destination Angola 4 . Stage and place of delivery cif Luanda 5 . Representative of the recipient H. E. Mrs Tavira , Ambassadress of Angola to Belgium , 182 rue F. Merjay , 1180 Brussels Tel .: 344 49 86 , Telex 63170 EMBRUX 6 . Total quantity 300 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entered into stock after 1 September 1986 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'LEITE EM PO / DOM DA COMUNIDADE ECONÃ MICA EUROPEIA A ANGOLA' 12 . Shipment period Before 15 June 1987 13 . Closing date for the submission of tenders 23 March 1987 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 30 June 1987 (b ) closing date for the submission of tenders 6 April 1987 15 . Miscellaneous ( 4 )( 5 ) No L 67 / 20 Official Journal of the European Communities 11 . 3 . 87 Description of the lot S 1 . Programme: 1986  Action No 63 / 87 (a ) legal basis Council Regulation (EEC) No 232 / 86 (b ) purpose Commission Decision of 27 October 1986 2 . Recipient Euronaid 3 . Country of destination Madagascar 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 180 tonnes 7 . Origin of the skimmed-milk powder Ã ² Community market 8 . Intervention agency holding the stocks Netherlands 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging . 25 kilograms ( 1Z ) 11 . Supplementary markings on the pack ­ aging 'ACTION N0 63 / 87 / MADAGASCAR / OPEM / 64203 / AMBO COMBE VIA TOAMASINA / ACTION DU OPEM / POUR DISTRIBUTION GRATUITE' 12 . Shipment period Before 30 April 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period (b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Netherlands intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( 5 ) ( 10 ) ( 13 ) ( 14 ) 11 . 3 . 87 Official Journal of the European Communities No L 67 / 21 Description of the lot T 1 . Programme : ( a ) legal basis (b ) purpose 1986  Action No 62 / 87 Council Regulation (EEC ) No 232 / 86 Commission Decision of 10 February 1986 2 . Recipient WFP 3 . Country of destination Djibouti 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 50 tonnes 7 . Origin of the skimmed-milk powder 8 . Intervention agency Community market French 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'ACTION No 62 / 87 / DJIBOUTI 0261100 / ACTION OF THE WORLD FOOD PROGRAMME / DJIBOUTI' 12 . Shipment period Before 30 April 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) No L 67 / 22 Official Journal of the European Communities 11 . 3 . 87 Description of the lot U V 1 . Programme : 1986  Action Nos 60 / 87 , 61 / 87 Council Regulation (EEC) No 232 / 86( a ) legal basis ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery WFP China fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 465 tonnes 115 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency 9 . Specific characteristics ( 9 ) 10 . Packaging 25 kilograms ( 1S ) 11 . Supplementary markings on the pack ­ aging 'ACTION No 60 / 87 / 'ACTION No 61 / 87 / CHINA 0264700 / ACTION OF THE WORLD FOOD PROGRAMME / XINGANG' SHANGHAI' 12 . Shipment period Before 15 May 1987 23 March 198713 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 May 1987 (b ) closing date for the submission of tenders 6 April 1987 ( 4 )( 5 )( 6 )( 7 )( 8 )15 . Miscellaneous 11 . 3 . 87 Official Journal of the European Communities No L 67 / 23 Notes: (' ) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) Once the successful tenderer has been informed of the award of the contract , he shall immediately contact the beneficiary or his representative with a view to determining what documents are required for the consignment and the details of period , rate and other circumstances concerning shipment . ( 4 ) Commission delegate to be contacted by the tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985 , page 4 . ( 5 ) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation , in the Member State concerned , have not been exceeded . ( 6 ) The successful tenderer shall transmit to the representatives of the beneficiary at the time of delivery a health certificate . ( 7 ) Veterinary certificate issued by an official entity stating that the product was processed from pasteurized milk , coming from healthy animals , processed under excellent sanitary conditions which are supervised by qualified technical personnel and that during the 90 days prior to the processing the area of production of raw milk had not registered foot-and-mouth disease nor any other notifiable infectious / contagious disease . ( 8 ) The successful tenderer shall transmit to the representatives of the beneficiary at the time of delivery a certificate of origin . ( 9 ) The milk powder must be manufactured by the low-heat temperature procedure , expressed whey protein nitrogen , not less than 6,0 mg / gm and be in accordance with the characteristics specified in Annex I to Regulation (EEC ) No 625 / 78 (OJ No L 84 , 31 . 3 . 1978 , p. 19 ). However , as regards the micro-organism count , ADMI Standard Methods ED , 1971 , pp . 16 to 21 may be used instead of International Standard FIL 49:1970 . ( 10 ) Supplier to send duplicate original invoice to : MM. De Keyzer &amp; SchÃ ¼tz BV , Postbus 1438 , Blaak 16 , NL-3000 BK Rotterdam , Netherlands . ( n ) Central Leiteira de Luanda , CP 3755 , Luanda , Tel .: 463 379 , Telex : MINAGRI 3322 AN, with request to please forward : ('favor transmit ir ao director da CELL , UEE') ( 12 ) Shipment to take place in containers of 20 feet ; conditions : FCL / LCL  shippers-count-load and stowage (cls ). ( 13 ) The successful tenderer has to submit to the recipient's agent a complete packing list of each container , specifying number of bags belonging to each shipping number as specified in the invitation to tender . ( 14 ) The successful tenderer has to seal each container with a numbered locktainer , number of which to be provided to the beneficiary's forwarder . ( 15 ) To be delivered on standard pallets  40 bags each pallett  wrapped in shrunken plastic cover . No L 67 / 24 Official Journal of the European Communities 11 . 3 . 87 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote ( en toneladas ) TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) Quantidade total (em toneladas ) Cantidades parciales (en toneladas ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Quantidades parciais ( em toneladas ) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem (D ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) P 50 20 Caritas G Egypt Egypt / Caritas / 60496 / Alexandria / Action of Caritas Germanica / For free distri ­ bution 30 Caritas G Egypt Egypt / Caritas / 60495 / Cairo via Alexan ­ dria / Action of Caritas Germanica / For free distribution